 

EXHIBIT 10.24
 
 
AMENDMENT NO. 1 TO
TRI-PARTY AGREEMENT
 
This Amendment No. 1 (this “Amendment”) dated December 16, 2010, amends that
certain Tri-Party Agreement dated June 24, 2010 and effective as of July 1, 2010
(the “Original Agreement”), by and among Cheniere Energy Investments, LLC, a
Delaware limited liability company (“Investments”), JPMorgan LNG Co., a Delaware
company (“LNGCo”), and Sabine Pass LNG, L.P., a Delaware limited partnership
(“Sabine”). Investments, LNGCo and Sabine are sometimes individually referred to
as a “Party” and, collectively, referred to as the “Parties”. Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Original Agreement.
WHEREAS, the Parties desire to amend the Original Agreement in accordance with
the terms of this Amendment; and
NOW, THEREFORE, in consideration of the mutual agreements, covenants and
conditions contained in this Agreement, as well as for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
1.    Amendment to Section 1.1
(a)    Section 1.1 of the Original Agreement is hereby amended by deleting “an
LNGCo TUA,” where it appears in the definition of “Applicable Law.”
(b)    Section 1.1 of the Original Agreement is hereby amended by deleting “and
any LNGCo TUA,” where it appears in the definition of “LNGCo Agreement.”
(c)    Section 1.1 of the Original Agreement is hereby amended by deleting the
definition of “LNGCo TUA” where it appears therein.
2.    Amendment to Section 3.1
(a)    Section 3.1 of the Original Agreement is hereby amended by deleting “and
Section 3.3” where it appears in the first sentence of such Section.
(b)    Section 3.1(a) of the Original Agreement is hereby amended by deleting
the proviso contained therein and substituting the following therefor:
“provided, however, that LNGCo shall only be party to such OCA during the term
of the LNGCo CRA or any Term Purchase TUA; and”
3.    No Other Changes; Reference. Except as specifically amended by this
Amendment, the Original Agreement shall remain in full force and effect.
 
 

 

--------------------------------------------------------------------------------

 

 
4.    Governing Law. This Amendment shall be governed by, construed and enforced
in accordance with the State of New York, without regard to principles of laws
(whether of the State of New York or any other jurisdiction).
5.    Counterparts. This Amendment may be executed in counterparts and if so
executed by each Party hereto, all copies together shall constitute a single
agreement.
*********
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
 
 
 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.
 
SABINE PASS LNG, L.P.
By: Sabine Pass LNG-GP, LLC
its general partner
 
By:
 
/s/ R. Keith Teague
Name:
 
R. Keith Teague
Its:
 
President

 
 
 
CHENIERE ENERGY INVESTMENTS, LLC
    
By:
 
/s/ Meg A. Gentle
Name:
 
Meg A. Gentle
Its:
 
Chief Financial Officer

 
 
 
JPMORGAN LNG Co.
By:
 
/s/ Patrick Strange
Name:
 
Patrick Strange
Its:
 
Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Amendment No. 1 to Tri-Party Agreement

 